OPINION — AG — ** PENALTIES — LIEN — REAL PROPERTY ** THE LAST CLAUSE OF PARAGRAPH `B' OF 18 Ohio St. 1.24 [18-1.24] READING AS FOLLOWS: "* * * UNLESS THE REAL ESTATE WHICH IS ALLEGED TO HAVE BEEN UNLAWFULLY HELD, SHALL HAVE BEEN DISPOSED OF PRIOR TO THE COMMENCEMENT OF THE ACTION," MODIFIES AND LIMITS ONLY THE CLAUSE IMMEDIATELY PROCEEDING IT, READING AS FOLLOWS, "* * * AND FOR A FURTHER JUDGMENT ESTABLISHING AND FORECLOSING THE LIEN CREATED BY SECTION 23 HEREOF * * *" AND DOES `NOT' MODIFY OR LIMIT THAT PORTION OF SAID PARAGRAPH `B' WHICH RELATES TO AN ACTION AGAINST A CORPORATION FOR A " PERSONAL JUDGMENT FOR THE PENALTIES, INTEREST, COLLECTION FEES, AND COSTS OF SUCH AN ACTION, PROVIDED FOR IN SAID ACT. (COURTS, LEGAL ACTION RECOVERY OF THE PENALTIES, NOTICE, COSTS, COUNTY ATTORNEY, FORECLOSURE) CITE: 18 Ohio St. 1.23 [18-1.23] 18 Ohio St. 1.24 [18-1.24] [18-1.24], 18 Ohio St. 1.25 [18-1.25] (JAMES C. HARKIN)